Name: Council Regulation (EEC) No 13/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 /24 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 13/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES,  accession compensatory amount means the compensatory amounts applicable in trade between the Community of Nine and Greece and non-member countries . Article 2 For table wines of types R I and R II and for wines which have a close economic link with such wines the accession compensatory amounts shall , for each marketing year, be equal to the difference between the guide price and the corresponding price fixed for Greece . Article 3 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Articles 58 and 59 of the said Act lay down that prices may be fixed in Greece at a different level from the common prices ; whereas, pursuant to Article 61 of the Act, such differences in price levels are to be compensated by a system of accession compensatory amounts ; Whereas Articles 58 , 59 and 61 apply in the wine sector to the guide prices for table wines ; whereas the only types of table wine for which a price difference has been recorded are types R I and R II ; Whereas Article 107 of the Act provides for the fixing of the compensatory amounts in respect of other products for which a reference price is laid down and the criteria for determining their amount ; whereas the said Article itself fixes the level of the compensatory amount for liqueur wines ; Whereas the compensatory amounts are intended to avoid disturbance in trade caused by different price levels ; whereas , accordingly, compensatory amounts are not required in cases where such disturbance is unlikely ; Whereas, if pursuant to Article 67 of the Act of Acces ­ sion , it is decided for the fixing of the refund applic ­ able in trade between Greece and third countries not to take account of the accession compensatory amount, this advantage should not be eliminated by applying the rule whereby the accession compensatory amount is deducted from the export refund in such trade , 1 . The accession compensatory amount for new red wine still in fermentation shall be equal to that fixed for table wines of type R I. 2 . The accession compensatory amount for red wine fortified for distillation within the meaning of additional note 4 (b) to Chapter 22 of the Common Customs Tariff shall be equal to 60 % of the amount for red table wines of type R I. 3 . The accession compensatory amount for  red grape must with fermentation arrested by the addition of alcohol within the meaning of addi ­ tional note 4 (a) to Chapter 22 of the Common Customs Tariff,  the red juice ( including must) of grapes, whether concentrated or not, with an added sugar content equal to or lower than 30 % by weight falling under subheadings 20.07 A I and B I of the Common Customs Tariff,  the red juice (including must) of grapes , whether concentrated or not, with an added sugar content exceeding 30 % by weight, falling under subhead ­ ings 20.07 A I and B I of the Common Customs Tariff shall be equal to 90 % of the amount for table wine of type R I. 4 . For liqueur wines, the accession compensatory amount shall be equal to the amount of the counter ­ vailing charge applicable vis-d-vis non-member coun ­ tries as at 1 January 1981 . HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation  'Community of Nine means the Community as constituted before the accession of Greece, 1 . 1 . 81 Official Journal of the European Communities No L 1 /25 Article 4 In intra-Community trade, the accession compensa ­ tory amounts shall be levied or granted by that one of the two Member States in question whose price level used in determining the accession compensatory amounts is the higher. accession compensatory amount itself, depending on the circumstances . Moreover, if for exports to one or more non-member countries, the refund is lower than the accession compensatory amount or is not fixed, the necessary measures to ensure that the amount referred to in the previous paragraph is levied may be laid down at the time of export from Greece .Article 5 Article 8When in order to fix the export refund applicable in trade between Greece and non-member countries, by virtue of Article 67 of the Act of Accession the compensatory amount is not taken into account, this compensatory amount shall not be deducted from the export refund granted in the case of this trade . The following shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 (!) : (a) detailed rules for granting and levying accession compensatory amounts in such a way as to avoid any deflection of trade and distortion of competi ­ tion ; (b) detailed rules for the application of this Regula ­ tion , and in particular :  fixing of accession compensatory amounts, Article 6 The accession compensatory amount applicable shall be that ruling on the day of import or export . Article 7  cases where Article 7 is to apply . The measures to avoid deflection of trade and distor ­ tion of competition may apply after abolition of acces ­ sion compensatory amounts, for the period considered necessary . Whereas, for a given product, an accession compensa ­ tory amount is fixed which shall be deducted from the refund on exports to non-member countries and where the refund is lower than the said accession compensatory amount or is not fixed, provision may be made for levying, on export of the product in ques ­ tion from Greece to a non-member country, an amount not exceeding the difference between the accession compensatory amount and the refund or the Article 9 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') OJ No L 54, 5 . 3 . 1979, p . 1 .